Exhibit 10.19

 



Personal Employment Agreement

 

This Personal Employment Agreement ("Agreement") is entered into as of April
16th, 2015 by and between Enertec Elctronics Ltd., a company organized under the
laws of the State of Israel, whose principle place of business is located at 27
Hmetzuda street, Azur, Israel, (the "Company") and Eyal Leibovitz, (the
“Employee”).

 

WHEREASthe Company desires to engage the Employee in the position described in
Exhibit A, and the Employee represents that he has the requisite skill and
knowledge to serve as such; and

WHEREASthe parties desire to set forth herein the terms and conditions of the
Employee's engagement by the Company, effective as of the date of this
Agreement, as set forth below.



NOW THEREFORE, in consideration of the mutual promises contained herein, and
intending to be legally bound, the parties hereto hereby declare and agree as
follows: 

1.Appointment; the Position

1.1.The Company hereby appoints the Employee to act in the position described in
Exhibit A. The Employee shall report regularly to the officer of the Company set
forth in Exhibit A with respect to Employee's activities and shall be subject to
the direction and control of such officer.

1.2.During the Term (as such term is defined below), Employee's employment shall
be on a full time basis, Employee shall devote Employee's entire business time
and attention to the business of the Company and shall not undertake or accept
any other paid or unpaid employment or occupation except with the prior written
consent of the management of the Company.

1.3.Employee shall perform Employee's duties diligently, in good faith and in
furtherance of the Company's best interests. Employee agrees and undertakes to
inform the Company, immediately after Employee becomes aware of it, of any
matter that may in any way raise a conflict of interest between the Employee or
any member of Employee's family and the Company. During the Term, Employee shall
not receive any payment, compensation or benefit from any third party in
connection, directly or indirectly, with the execution of Employee's position.

1.4.Employee shall perform Employee's duties hereunder at the Company's
facilities in Israel, but understands and agrees that Employee's position may
involve travel abroad.      1.5Notwithstanding anything to the contrary,
Employee is entitled to serve as a director or as an observer on up to 2 boards
of directors of different companies other than the Company and to continue as
part time lecturer in the Management College (Michlala Leminhal) (App. 4 timed a
year). The employee will do its upmost not to interfere with his obligations to
the Company as described above.

 

 



 

 



2.Employee's Representations and Warranties

The Employee represents and warrants that the execution and delivery of this
Agreement and the fulfillment of its terms will not constitute a default under
or conflict with any agreement or undertaking that the Employee may be bound by.
Further, with respect to any past engagement the Employee may have had with
third parties and with respect to any permitted engagement the Employee may have
with any third party during the term of the Employee's engagement with the
Company (for purposes hereof, such third parties shall be referred to as "Other
Employers"), the Employee represents, warrants and undertakes that: (a) the
Employee's engagement with the Company is and will not be in breach of any of
the Employee's undertakings toward Other Employers, and (b) the Employee will
not disclose to the Company, nor use, in provision of any services to the
Company, any proprietary or confidential information belonging to any Other
Employers.

3.Term of Employment

3.1.The Employee has assumed, or shall assume, Employee's duties on the date set
forth in Exhibit A (the "Commencement Date"). This Agreement shall commence on
the Commencement Date and shall continue until it is terminated as hereafter
provided. (The term of this Agreement shall be referred to herein as the
“Term”).

3.2.Either party to this Agreement may terminate this Agreement and the
employment relationship hereunder at its own discretion at any time, by giving a
prior written notice of 90 days to the other party.

3.3.Notwithstanding the aforesaid: (a) in the event of Cause (as defined
hereafter) or in the event of the Disability of Employee (as hereinafter
defined), the Company shall be entitled to terminate this Agreement immediately
and this Agreement and the employment relationship shall be deemed effectively
terminated as of the time of delivery of the Company's notice to that extent.
The term "Cause" as used herein shall mean: (a) a serious breach of trust
including but not limited to theft, any breach of the Employees obligations
under Exhibit B; or (b) any willful failure to perform any of Employee's
fundamental functions or duties hereunder, which was not cured within 48 hours
after receipt by the Employee of written notice thereof. “Disability” shall mean
any physical or mental illness or injury as a result of which Employee remains
absent from work for a period of six (6) successive months, or an aggregate of
six (6) months in any twelve (12) month period. Disability shall occur upon the
end of such six-month period; (b) Employee's employment shall be deemed as
immediately terminated in case of his or her death.

3.4.During the period following notice of termination by either party, unless
otherwise determined by the Company in a written notice to Employee, the
Employee shall continue to perform any and all of Employee's duties under this
Agreement and shall cooperate with the Company and use Employee's best efforts
to assist the integration into the Company's organization of the person or
persons who will assume the Employee's responsibilities.

 

4.Proprietary Information; Confidentiality and Non-Competition

The Employee hereby agrees to the provisions of the Company’s Proprietary
Information, Confidentiality and Non-Competition Agreement attached in Exhibit B
hereto and simultaneously herewith executes a copy thereof.

 

2 

 



5.Salary

5.1.Salary. The Company shall pay to the Employee as compensation for the
employment services an aggregate base salary in the gross amount set forth in
Exhibit A (the “Salary”). Except as specifically set forth herein and except all
insurance and social benefits stated in section 6 hereunder, the Salary includes
any and all payments to which the Employee is entitled from the Company
hereunder and under any applicable law, regulation or agreement. The Employee's
Salary and other terms of employment may be reviewed and updated by the
Company's management, from time to time, at the Company's discretion. The Salary
is to be paid to the Employee in accordance with the Company's normal and
reasonable payroll practices, after deduction of applicable taxes and like
payments.

5.2.The Employee hereby declares and explicitly agrees that employee's office is
of managerial level that requires special degree of trust, and therefore the
provisions of the Hours of Work and Rest Law 5711-1951 ("the Hours of Work and
Rest Law") shall not apply to the Employee's employment.

5.3.Payment of the Salary shall be made no later than the 9th day of each
calendar month after the month for which the salary is being made.

 

6.Insurance and Social Benefits

6.1.Subject to the terms of the Extension Order for Comprehensive Pension
Insurance in the Industry pursuant to the Collective Agreements Law 5717-1957
(the "Extension Order") as may be amended from time to time, the Company shall
insure the Employee at the Employee's choice either at a pension fund or under
an accepted Manager's Insurance Scheme, either of which to be selected by the
Employee (the "Insurance Scheme") .

 

6.2.With regard to Severance Pay Law (1963), notwithstanding any terms of the
applicable extension order, the terms of section 14 of said law will not apply,
and the following terms shall apply:

6.2.1Upon termination of Employee’s employment in the Company by the Company
(dismissal or retirement) for any reason other than for Cause (as such term is
defined in section 3.3 of the Agreement) the Company shall pay to the employee
the severance payment due to him under the Severance Pay Law (1963), by way of
(i) automatically releasing and transferring to Employee all rights and payments
accrued in the Insurance Scheme (and filling and submitting all required forms
in this regard); and (ii) where the amounts so accrued are smaller than the
amount of severance payments due to the Employee as aforesaid - paying to the
Employee the balance between such accumulated amounts and the severance fees due
to Employee as aforesaid.

6.2.2Upon Employee’s resignation of his employment in the Company for any reason
other than for Cause the Company shall only automatically release and transfer
to Employee all rights and payments accrued in the Insurance Scheme (and will
fill and submit all required forms in this regard).

3 

 

 

6.2.3Notwithstanding anything above to the contrary, in any of the following
events: (i) the event of termination for Cause; (ii) termination in
circumstances that deny the Employee from the right to receive severance
payments under applicable law; or (iii) in the event of resignation in
circumstances where if not for Employee's resignation, the Company could have
dismissed the Employee for Cause – the Employee shall not be entitled to any
severance pay, and the funds accumulated in the Insurance Scheme towards
severance pay will be returned to the Company.

6.3The Company and the Employee shall either open and maintain or use an
existing (previously used by the employee) Educational Fund (Keren Hishtalmut)
at the discretion of the Employee. The terms of the Fund and the amounts to be
paid by the Company shall be as set forth in Exhibit A.

 

6.4The Company shall pay an amount of 2.5% of the Salary towards a fund for the
event of loss of working ability (Ovdan Kosher Avoda).

6.5The Employee will bear any and all taxes applicable to the Employee in
connection with any amounts paid by the Employee and/or the Company to the
Insurance Scheme under this Section 6.

7.Additional Benefits

7.1.The Employee shall be entitled to be reimbursed for Employee's necessary and
actual business expenses in accordance with the Company’s policies, as the same
shall change from time to time.

7.2.Employee shall be entitled to that number of vacation days per year set
forth in Exhibit A. The Company shall be entitled to direct use of no more than
5 of the vacation days, at its discretion. Vacation days may be carried forward
from one year to the next to the extent permitted by law. The Employee shall not
receive payment in lieu of any unused vacation days, except in the context of
the termination of the Employee's employment with the Company.

7.3.The Employee's entitlement to sick leave shall be in accordance with
applicable law (but the Employee shall be entitled to 100% payment for sick
leave from day 1) - against the presentation of appropriate medical records.

7.4.The Employee shall be entitled to Recreation Pay (Dmei Havra’a) pursuant to
applicable extension order.

7.5.Employee shall be entitled to additional benefits if and to the extent set
forth in Exhibit A.

 

8.Miscellaneous

8.1.The preamble to this Agreement constitutes an integral part hereof. Headings
are included for reference purposes only and are not to be used in interpreting
this Agreement.

8.2.In case of contradiction between any of the Agreement’s provisions and the
provisions of Exhibits A or B, the provisions of the Exhibits shall govern.



4 

 

 

8.3.The laws of the State of Israel shall apply to this Agreement and the sole
and exclusive place of jurisdiction in any matter arising out of or in
connection with this Agreement shall be the Tel-Aviv Regional Labor Court.

8.4.The provisions of this Agreement are in lieu of the provisions of any
collective bargaining agreement, and therefore, no collective bargaining
agreement shall apply with respect to the relationship between the parties
hereto (subject to the applicable provisions of law).

8.5.No failure, delay of forbearance of either party in exercising any power or
right hereunder shall in any way restrict or diminish such party's rights and
powers under this Agreement, or operate as a waiver of any breach or
nonperformance by either party of any terms of conditions hereof.

8.6.In the event it shall be determined under any applicable law that a certain
provision set forth in this Agreement is invalid or unenforceable, such
determination shall not affect the remaining provisions of this Agreement unless
the business purpose of this Agreement is substantially frustrated thereby.

8.7.This Agreement constitutes the entire understanding and agreement between
the parties hereto, supersedes any and all prior discussions, agreements and
correspondence with regard to the subject matter hereof, and may not be amended,
modified or supplemented in any respect, except by a subsequent writing executed
by both parties hereto.

8.8.The Employee acknowledges and confirms that all terms of Employee's
employment are personal and confidential, and undertakes to keep such terms in
confidence and refrain from disclosing such terms to any third party.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

The Company: Enertec Electronics Ltd.

___________________________________

By: David Lucatz – CEO

 

Employee: Eyal Leibovitz

___________________________________

Signature



5 

 





Exhibit A

To Personal Employment Agreement by an between Enertec Electronics Ltd

and the Employee whose name is set forth herein

 

Name of Employee Eyal Leibovitz ID Number of Employee 057081598 Employee’s
Personal Address

29 Feinshtein Street, Tel Aviv, 69123, Israel.

 

Position in Company Micronet Enertec Technologies Inc. - Senior Vice President –
CFO Reporting to CEO Commencement Date  July 12th 2015 Salary (NIS) NIS 46,000
(forty six thousand NIS) Bonus

Employee shall participate in the Company Management Bonus Scheme, or personal
bonus scheme, targeted to be a minimum of four (4) salaries, as per the
Company’s and Employee’s performance set out below. The first year bonus will be
prorated with the Employee duration of employment during the first year.

A minimum of two (2) salaries out of the four (4) salaries described above will
be paid unconditionally on performance or otherwise, payable concurrently with
the last payroll of each year (December payroll).

Additional bonus of minimum of two (2) salaries will be paid based on MICT
achieving any of the following milestones: (i) the closing of a merger or
acquisition transaction by MICT of a significant target company or business (ii)
the closing of and equity and/or debt fund raising pursuant to a private or
public offering in an amount exceeding $2 Million (iii) MICT achieving an EBIDTA
exceeding $2 million for the year 2015

Vacation Days per Year 24 days of annual paid vacation. leasing car

Employee shall be entitled to a company car in accordance with the Company's
current car leasing policy. The car level can be any car up to and including
group 5 (Mazda CX5 or equivalent).

The Company will bear all of the fixed and variable maintenance costs, including
licenses, insurance, gas, repairs, etc., excluding personal traffic summons and
the like. The Employee shall bear all tax consequences arising out of the
possession and use of the Company’s Car by him and shall not be entitled to any
reimbursement therefore. The Car will be returned to the Company by the Employee
upon the termination of his employment. The members of Employee’s immediate
family shall be entitled to use the car; no other person, except any person
authorized to do so by the Company, shall be entitled to use such car. The
Employee acknowledges that he may be requested to execute additional documents
in connection with the use of the company car and agrees to execute all such
documents. The Employee undertakes to assume all car leasing penalty costs that
the Company might incur in case the Employee terminates his employment with the
Company prior to the end of the car leasing period, in accordance with the
Company’s car practices

Keren Hishtalmut

The Company and the Employee shall maintain an advanced study fund (Keren
Hishtalmut According to law). The Company shall contribute to such Fund an
amount equal to 7.5% of the Salary, and the Employee shall contribute to such
fund an amount equal to 2.5% the Salary. Employee hereby instructs the Company
to transfer to such fund the amount of the Employee's and the Company's
contribution from each monthly salary payment. The funds in such Fund shall be
released to the Employee upon termination of this Agreement.

Employee is entitled to lower the amount to be attributed by the company and get
the difference as additional payment to his gross payment.

Grant of Options

Subject to the receipt of approval required by the compensation committee and/or
the board of directors of Micronet Enertec Technologies Inc. ("MICT" or "Parent
Company"), pursuant to the terms and conditions of the MICT in effect 2012
Incentive Share Option Plan (the "Plan"), Employee shall be granted options to
purchase up to 130,000 shares of the common stock, $0.01 par value per share, at
the exercise price of $4.3 per share, of Micronet Enertec Technologies Incwhich
constitute to the date hereof 1.75% of the total outstanding share capital of
the Parent Company on a fully diluted basis (the "Options"). As aforementioned,
the grant of the Options and the exercise price thereof are subject to the final
approval of MICT's Board of Directors (which will be granted prior to the
Commencement Date), to the Plan and to a specific stock option agreement to be
executed under the Plan.

In the event that within 12 months of Commencement Date the price per share
shall not exceed $4.3, MICT Board of Directors shall convene in order to approve
the issuance of additional options to purchase up to 25,000 shares of the common
stock, $0.01 par value per share at the exercise price of $4.3 per share under
the terms of the Plan.

A pre condition for the effectiveness of this Agreement shall be the approval by
the Employee and MICT (through its compensation committee and/or the board of
directors of MICT) for adoption of the following terms related to the Options:
Upon the completion of every 3months from the date of the commencement date,
3/36 of the options will become vested. Upon the completion of 36 months
following the date of grant (the “Final Date”) or at such earlier date, as set
below, all Options shall become vested,

Notwithstanding anything to the contrary, all Options shall become automatically
vested (including such that have otherwise not become vested) shall accelerate
and shall automatically vest upon the earlier of any event such as an "exit",
change of control, deemed liquidation event or any other similar transaction or
event.

For the avoidance of doubt it being clarified that in any event of contradiction
between any of the terms set out hereunder and any other documents, such as the
Plan, which are adversarial to Employee, then, the terms hereof shall prevail.

The Employee shall be entitled to exercise the Options) until at least 10 years
from the granting thereof.

 

Company Phone The employee will be entitle to a company paid mobile phone.  The
employee will transfer his personal mobile phone number 052-2552222 to the
ownership of the company and the company will transfer back the ownership of
this number to the employee once the employee will cease to be an employee of
the company. Additional Agreements None.    

The Company:

Enertec Electronics Ltd.



___________________________________

By: David Lucatz – CEO

___________

Employee:

Eyal Leibovitz



_________________________________

Signature

 



6 

 

 

Exhibit B

to Personal Employment Agreement by an between Eneretc Electronics Ltd.

and the Employee whose name is set forth herein

 

Name of Employee: Eyal Leibovitz ID No. of Employee: 057081598

1.General

1.1.All the capitalized terms herein shall have the meanings ascribed to them in
the Employment Agreement to which this Exhibit is attached (the “Agreement”);
however, the term "Company" herein includes the parent company of the Company
and any subsidiary thereof, as applicable. For purposes of any undertaking of
the Employee toward the Company, the term Company shall include all subsidiaries
and affiliates of the Company.

1.2.The Employee's obligations and representations and the Company's rights
under this Exhibit shall apply as of the commencement of the employment
relationship between the Company and the Employee, regardless of the date of
execution of the Agreement.

 

2.Confidentiality; Proprietary Information

2.1.Employee acknowledges and agrees that Employee will have access to
confidential and proprietary information (whether originated by the Company or
received from third parties) concerning the business and financial activities of
the Company, including information relating to the Company's research and
development, banking, investments, investors, properties, employees, marketing
plans, customers, suppliers, trade secrets, test results, processes, data,
know-how, improvements, inventions, techniques and products (actual or planned).
Such information, whether documentary, written, oral or computer generated,
shall be referred to as "Proprietary Information".

2.2.Proprietary Information shall be deemed to include any and all proprietary
information disclosed by or on behalf of the Company and irrespective of form
but excluding information that (i) was known to Employee prior to Employee's
association with the Company and can be so proven; (ii) is or shall become part
of the public knowledge except as a result of the breach of the Agreement or
this Exhibit by the Employee; (iii) reflects general skills and experience
gained during Employee's engagement by the Company; or (iv) reflects information
and data generally known in the industries or trades in which the Company
operates.

2.3.Employee agrees that all Proprietary Information, and patents, trademarks,
copyrights and other intellectual property and ownership rights in connection
therewith shall be the sole property of the Company and its assigns. At all
times, both during Employee's engagement by the Company and after Employee's
termination, Employee will keep in confidence and trust all Proprietary
Information, and the Employee will not use or disclose any Proprietary
Information or anything relating to it without the written consent of the
Company, except as may be necessary in the ordinary course of performing
Employee's duties under the Agreement.

7 

 

 

2.4.Upon termination of Employee's employment with the Company, Employee will
promptly deliver to the Company all documents and materials of any nature
pertaining to Employee's work with the Company, and will not take with Employee
any documents or materials or copies thereof containing any Proprietary
Information.

2.5.At all times, both during Employee's employment with the Company and
thereafter, Employee will keep in confidence and trust all information in
connection with his employment terms with the Company, including, without
limitation, the Employee's salary, social and other benefits, terms regarding
Options and any other related information (the "Employment Terms"). Employee
will not disclose or discuss any of the Employee's Employment Terms or anything
relating to it, except with the Employee's legal counsel, without the written
consent of the Company.

2.6.Employee's undertakings set forth in this Section 2 shall remain in full
force and effect after termination of this Agreement or any renewal thereof
until the Proprietary Information becomes part of the public knowledge except as
a result of the breach of the Agreement or this Exhibit by the Employee.

 

3.Disclosure and Assignment of Inventions

3.1.Employee understands that the Company is engaged in a continuous program of
research, development, and production and marketing in connection with its
business.

3.2.From and after the date Employee first became employed with the Company,
Employee undertakes and covenants that Employee will promptly disclose in
confidence to the Company all inventions, improvements, designs, concepts,
techniques, methods, systems, processes, know how, computer software programs,
databases, mask works and trade secrets ("Inventions"), whether or not
patentable, copyrightable or protectable as trade secrets, that are made or
conceived or first reduced to practice or created by Employee, either alone or
jointly with others, during the period of Employee's employment and in
connection with Employee's employment.

3.3.Employee agrees that all Inventions that (a) are developed using equipment,
supplies, facilities or trade secrets of the Company, (b) result from work
performed by Employee for the Company, or (c) relate to the Company's business
or current or anticipated research and development, will be regarded as Service
Invention in the meaning of the Israeli Patent Law, 5727-1967 and will be the
sole and exclusive property of the Company ("Company Inventions").

3.4.Employee hereby irrevocably transfers and assigns to the Company all
worldwide patents, patent applications, copyrights, mask works, trade secrets
and other intellectual property rights in any Company Invention, and any and all
moral rights that Employee may have in or with respect to any Company Invention,
and expressly waives any right to any consideration of any kind with regard to
the Company Inventions, the assignment of such and any use thereof, including
without limitation any royalty payment and/or other payment with respect
thereto.



8 

 

 

3.5.Employee agrees to assist the Company, at the Company's expense, in every
proper way to obtain for the Company and enforce patents, copyrights, mask work
rights, and other legal protections for the Company's Inventions in any and all
countries. Employee will execute any documents that the Company may reasonably
request for use in obtaining or enforcing such patents, copyrights, mask work
rights, trade secrets and other legal protections. Such obligation shall
continue beyond the termination of Employee's employment with the Company for a
period of 2 years. Employee hereby irrevocably designates and appoints the
Company and its authorized officers and agents as Employee's agent and attorney
in fact, coupled with an interest to act for and on Employee's behalf and in
Employee's stead to execute and file any document needed to apply for or
prosecute any patent, copyright, trademark, trade secret, any applications
regarding same or any other right or protection relating to any Proprietary
Information (including Company Inventions), and to do all other lawfully
permitted acts to further the prosecution and issuance of patents, copyrights,
trademarks, trade secrets or any other right or protection relating to any
Proprietary Information (including Company Inventions), with the same legal
force and effect as if executed by the Employee himself.

 

4.Non-Competition

4.1.Both Company and Employee acknowledge Employee's right for freedom of
occupation whilst protecting the Company's legitimate interests. Therefore
Employee agrees and undertakes that, so long as Employee is employed by the
Company and for a period of twelve (12) months following termination of
Employee's employment for whatever reason, Employee will not, directly or
indirectly, as owner, partner, joint venturer, stockholder, employee, broker,
agent, principal, trustee, corporate officer, director, licensor or in any
capacity whatsoever engage in, become financially interested in, be employed by,
or otherwise render services to, any business or venture that is engaged in any
activities involving products, information, processes, technology or equipment
that are or could reasonably and imminently be competitive to those of the
Company or any of its subsidiaries or affiliates; provided, however, that
Employee may own any securities of any corporation which is engaged in such
business and is publicly owned and traded but in an amount not to exceed at any
one time one percent of any class of stock or securities of such company, and so
long as Employee has no role in the publicly owned and traded company as
director, employee, consultant or otherwise. Employee agrees and understand that
his Salary (set forth in Exhibit A) includes adequate compensation for his
undertakings in this Section 4.1 and is about 20% higher than it would have been
should the Employee had not taken said undertakings.

4.2.Employee agrees and undertakes that during the period of Employee's
employment and for a period of twenty four (24) months following termination,
Employee will not, directly or indirectly, including personally or in any
business in which Employee is an officer, director or shareholder, for any
purpose or in any place, solicit for employment or employ any person employed by
the Company (or retained by the Company as a consultant, if such consultant is
prevented thereby from continuing to render its services to the Company) on the
date of such termination or during the preceding twelve (12) months.

4.3.If any one or more of the terms contained in this Section 4 shall for any
reason be held to be excessively broad with regard to time, geographic scope or
activity, the term shall be construed in a manner to enable it to be enforced to
the extent compatible with applicable Israeli law.

 

 

-----------------------------------------------------------------------------

Date: Name: Signature:

 

 

 

9
 



